internal_revenue_service department of the treasury index no washington dc coniact person telephone number in reference to cc dom p si date october plr-115457-98 legend - e b n w t c i y w t c o o i this responds to a letter dated date together with subsequent correspondence written on behalf of x requesting g relief under sec_1362 of the internal_revenue_code with respect to the termination of x's s_corporation_election x was incorporated in state on dl facts who were both individuals of x were a and b employed a to write books and collected royalties from sales of the books ceased to work for x however x continued to own copyrights for and collect royalties attributable to books completed before d2 xx owned the copyrights for the books after d2 a the initial shareholders x beginning on dl d c on d3 and e shareholders became the shareholders of x elected to be treated as an s_corporation effective on d3 x received a letter from its accountant stating that as a x on d5 result of the royalties paid to x investment_income in excess of of its gross_receipts for three consecutive taxable years commencing with x's first taxable_year and that as a4 a result x's s election terminated on x had received passive to eliminate x's subchapter_c_earnings_and_profits x has paid and will elect under sec_1368 with the shareholders' consent to report as earnings_and_profits in x's dé taxable_year the entire amount of x's c_corporation earnings_and_profits prior to this distribution was dollar_figurex of its s election was inadvertent and not the result of tax_avoidance a distribution x's entire subchapter_c xx represents that the termination x represents that law _ and analysis sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is effect in sec_1362 d a i provides that an election under sec_1362 shall be terminated whenever the corporation has subchapter_c_earnings_and_profits at the close of three consecutive tax years and has gross_receipts for each of such tax years more than percent of which are passive_investment_income shall be effective on and after the first day of the first tax_year beginning after the third consecutive tax_year referred to in sec_1362 dq a i a ii provides that the termination sec_1362 under sec_1362 if an election under sec_1362 by any corporation was terminated under sec_1362 corporation will be treated as continuing to be an s_corporation during the period specified by the secretary if determines that the termination was inadvertent the secretary no later the or 1999010i1g than a reasonable period of time after discovery of the event resulting in the termination steps were taken so that the corporation is once more a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to the subsection agrees to make any adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary regarding the period sec_1368 provides rules for determining the source of distributions made by an s_corporation having subchapter cc earnings_and_profits with respect to its stock e provides that an s_corporation may with the consent ef all of its affected_shareholders elect to distribute subchapter_c_earnings_and_profits first section conclusions based solely on the representations made and the information submitted including the information that was submitted and used to calculate the adjustment described below we conclude that x's s election terminated on d4 under sec_1362 because x had subchapter_c_earnings_and_profits at the close of three consecutive tax years commencing with x's first taxable_year and had gross_receipts for each of those taxable years more than percent of which were passive_investment_income we further conclude that the termination of x's s election sec_1362 x must send a payment of dollar_figurey with a copy of this pursuant to the sec_1362 x will be treated as continuing to be an and thereafter unless x's s election was inadvertent within the meaning of provisions of s_corporation beginning d4 is otherwise terminated under sec_1362 provided that the following conditions are satisfied sec_1362 letter to the following address internal_revenue_service lowell street later than days from the date of this letter in addition the shareholders must properly report on their individual tax returns their respective shares of x's subchapter_c_earnings_and_profits distributed to them by x during x's d6 tax_year these conditions are not met then this ruling is null and void furthermore if these conditions are not met service_center with which x's s election was filed that the election has terminated x must send this payment no as an adjustment under andover ma x must notify the if except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed on whether the original election made by x to be an s_corporation was a valid election under sec_1362 this ruling is directed only to the taxpayer who requested sec_6110 provides that it may not be used or cited it as precedent pursuant to a power_of_attorney on file with this office a copy of this letter will be sent to your authorized representative sincerely yours daniel j coburn assistant to the branch chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
